OPINION — AG — ** GUBERNATORIAL OATH OF OFFICE ** THE OATH OF OFFICE TAKEN BY THE GOVERNOR WHICH INCLUDES A PROHIBITION AGAINST RECEIVING COMPENSATION FROM PRIVATE SOURCES FOR PERFORMING HIS OFFICIAL DUTIES DOES 'NOT' APPLY TO EMPLOYEES OF THE GOVERNOR; HOWEVER, SUCH EMPLOYEES ARE BOUND BY THE OKLAHOMA CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES PROHIBITING THE RECEIPT OF PRIVATE COMPENSATION WHICH IS GIVEN TO INFLUENCE THE DISCHARGE OF OFFICIAL DUTIES, OR WHICH WOULD IMPAIR THE EMPLOYEE'S INDEPENDENCE OF JUDGMENT. (DUAL COMPENSATION) CITE: 74 O.S. 1401 [74-1401], 74 O.S. 1404 [74-1404] (JOE C. LOCKHART)